          CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA



     UNITED STATES OF AMERICA,                        Criminal No. 12-26(4) (JRT/JSM)

                                 Respondent,
                                                      MEMORANDUM OPINION AND
     v.                                               ORDER GRANTING IN PART AND
                                                      DENYING IN PART DEFENDANT’S
     ANTHONY FRANCIS CREE,                                 MOTION TO VACATE

                                    Petitioner.




          Andrew S. Dunne, Andrew R. Winter, Charles J. Kovats, Jr., Michael L.
          Cheever, UNITED STATES ATTORNEY’S OFFICE, 300 South Fourth Street,
          Suite 600, Minneapolis, MN 55415, for respondent;

          Aaron J. Morrison, WOLD MORRISON LAW, 331 Second Avenue South,
          Suite 705, Minneapolis, MN 55401, for petitioner.



          Plaintiff Anthony Francis Cree filed a Motion to Vacate his conviction and modify

his sentence under 28 U.S.C. § 2255. A jury found Cree guilty on all six counts against him;

the convictions at issue in this motion are Conspiracy to Use and Carry of a Firearm During

and in Relation to a Crime of Violence, in violation of 18 U.S.C. § 924(o) (Count 2) and Use

and Carrying of a Firearm During and in Relation to a Crime of Violence, in violation of 18

U.S.C. § 924(c)(1)(A) (Count 5). Cree argues that his sentence should be vacated pursuant

to United States v. Davis, in which the Supreme Court found Section 924(c)(3)(B)’s




21
       CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 2 of 10




“residual clause” definition of crime of violence to be unconstitutionally vague. 138 S. Ct.

2319, 2336 (2019).

       The Court agrees that Cree’s conviction on Count 2 must be vacated under Davis.

However, because the Court finds that Cree’s Count 5 predicate offenses fall under the

“force clause” of the definition of crimes of violence, rather than the “residual clause,”

the Court will deny Cree’s Motion as to Count 5. Accordingly, the Court will grant in part

and deny in part Cree’s Motion to Vacate.

                                      BACKGROUND

       In January 2012, a grand jury indicted Cree and others on multiple crimes related

to their involvement in the Native Mob, a Minnesota gang. (Indict., Jan. 19, 2012, Docket

No. 1). Cree was specifically charged with:

       • Conspiracy to Participate in Racketeering Activity, 18 U.S.C. §§ 1961 et
         seq. (Count 1)
       • Conspiracy to Use and Carry a Firearm During and in Relation to a Crime
         of Violence, 18 U.S.C. § 924(o) (Count 2)
       • Attempted Murder in Aid of Racketeering, 18 U.S.C. §§ 2, 1951(a)(5)
         (Count 3)
       • Assault with a Dangerous Weapon in Aid of Racketeering, 18 U.S.C. §§ 2,
         1959(a)(3) (Count 4)
       • Use and Carrying of a Firearm During and in Relation to a Crime of
         Violence, 18 U.S.C. §§ 2, 924(c)(1)(A) (Count 5)
       • Conspiracy to Distribute and Possess with Intent to Distribute Controlled
         Substances, 21 U.S.C. §§ 841(a)(1), (b)(1)(A)–(C), and 846 (Count 7)

(Redact. Supersed. Indict., Mar. 19, 2013, Docket No. 1096). The superseding indictment

offered Counts 1, 3, and 4 as predicate offenses for the charge in Count 5. (Id. at 38.) On


                                            -2-
        CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 3 of 10




March 19, 2013, after a six-week trial, the jury convicted Cree on Counts 1–5, and 7. (Jury

Verdict, Mar. 19, 2013, Docket No. 1100.) The jury found that conspiracy to participate

in racketeering activities, attempted murder in aid of racketeering, and assault with a

dangerous weapon in aid of racketeering (Counts 1, 3, and 4, respectively) were all

predicate offenses for Cree’s conviction on Count 5. (Id. at 4–5.) Conspiracy to participate

in racketeering activities (Count 1) was the predicate offense for Cree’s conviction on

Count 2. (Id. at 3.) Cree was sentenced to 292 months, including 232 months for Counts

1, 2, 4, and 7 to be served concurrently with 120 months for Count 3; and 60 months for

Count 5 to be served consecutively. (Sentencing J. at 2, Oct. 20, 2014, Docket No. 1444.)

        In June 2019, the Supreme Court held in United States v. Davis that the “residual

clause” definition of a crime of violence in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally

vague. 139 S. Ct. 2319, 2336 (2019). On June 18, 2020, Cree brought a Motion to Vacate

pursuant to 28 U.S.C. § 2255, arguing that the predicate offenses for Count 2 and Count

5 no longer qualify as “crimes of violence” after Davis. (Mot. Vacate, June 18, 2020,

Docket No. 2011.)

                                       DISCUSSION

   I.      Standard of Review

        Section 2255 provides a limited opportunity for federal prisoners to seek

postconviction relief on the grounds that “the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to




                                            -3-
         CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 4 of 10




impose such sentence, or that the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack[.]” 28 U.S.C § 2255(a). “Relief under 28

U.S.C. § 2255 is reserved for transgressions of constitutional rights and a narrow range of

injuries that could not have been raised on direct appeal and, if uncorrected, would result

in a complete miscarriage of justice.” Walking Eagle v. United States, 742 F.3d 1079,

1081–82 (8th Cir. 2014) (quoting United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)).

Section 2255 motions are constrained by a one-year statute of limitations, which, as

relevant here, begins to run on the date on which a newly recognized right is initially

recognized right is initially recognized by the Supreme Court. 28 U.S.C. § 2255(f)(3).

   II.      ANALYSIS

         A. COUNT TWO

         The United States concedes that Cree’s conviction for Conspiracy to Use and Carry

a Firearm During and in Relation to a Crime of Violence, in violation of 18 U.S.C. § 924(o)

is invalidated because the predicate act (Count 1) no longer qualifies as a crime of violence

after the Supreme Court’s holding in Davis. Because there is no dispute that Cree’s

§ 924(o) conviction must be vacated, the Court will rely on the sentencing package

doctrine to “vacate the entire sentence on all counts . . . [to] reconfigure the sentencing

plan to ensure that it remains adequate to satisfy the sentencing factors in 18 U.S.C.

§ 3553(a).” United States v. McArthur, 850 F.3d 925, 943 (8th Cir. 2017) (quoting Greenlaw

v. United States, 554 U.S. 237, 253 (2008)). Under the sentencing package doctrine, the




                                            -4-
       CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 5 of 10




trial court may “impose[] a sentence on the remaining counts longer than the sentence

originally imposed on those particular counts, but yielding an aggregate sentence no

longer than the aggregate sentence initially imposed.” Greenlaw, 554 U.S. at 253.



       B. COUNT FIVE

       The parties dispute whether the predicate offenses underlying Cree’s Count 5

conviction for Use and Carrying of a Firearm During and in Relation to a Crime of Violence

have been invalidated by the Supreme Court’s holding in Davis. Cree argues that his

charge for conspiracy to participate in racketeering activity (Count 1) no longer qualifies

as a predicate offense because it could only be considered a “crime of violence” pursuant

to the “residual” clause of § 924(c)(3)(B). The Court agrees.

       However, the jury also cited Cree’s convictions for attempted murder in aid of

racketeering (Count 3) and assault with a dangerous weapon in aid of racketeering (Count

4) as predicate offenses for Count 5. A defendant is guilty of violating § 924(c) if he used

or carried a firearm during and in relation to, or possessed a firearm in furtherance of, a

“crime of violence” or a “drug trafficking crime.” 18 U.S.C. § 924(c)(1)(A). Section

924(c)(3) defines a crime of violence as a felony that either “has as an element the use,

attempted use, or threatened use of physical force against the person or property of

another,” 18 U.S.C. § 924(c)(3)(A), or “that by its nature, involves a substantial risk that

physical force against the person or property of another may be used in the course of

committing the offense,” 18 U.S.C. § 924(c)(3)(B). In Davis, the Supreme Court found that

                                            -5-
       CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 6 of 10




the “residual clause” in § 924(c)(3)(B) is unconstitutionally vague in light of its holdings in

Sessions v. Dimaya, 138 S. Ct. 1204 (2018) and Johnson v. United States, 576 U.S. 591

(2015).

       Cree does not dispute that attempted murder in aid of racketeering and assault

with a dangerous weapon qualify as crimes of violence under the force clause in

§ 924(c)(3)(A). Cree argues, however, that Davis applies because the indictment and the

jury instructions provided that a defendant may be found guilty of these crimes on the

basis of aider and abettor liability. However, the Court in Davis did not address the

question of aider and abettor liability for crimes that fall squarely within the force clause,

but the Eighth Circuit is clear that an aider or abettor is treated no differently than a

principal under § 924(c)(3)(A). Kidd v. United States, 929 F.3d 578, 581 (8th Cir. 2019). 1

       Cree also argues that the language of 18 U.S.C. § 1959 and Minnesota’s aider and

abettor statute (Minn. Stat. § 609.05), which was incorporated into the jury instructions,

merge aider-abettor liability with conspiracy liability. Thus, Cree asserts that Davis applies

because if his convictions for Counts 3 and 4 were based on conspiracy liability, they could

only have been 924(c)(3) violations pursuant to the residual clause.




1 The Eighth Circuit has similarly held that aider and abettor liability is applicable in the Armed
Career Criminal Act context. United States v. Gammell, 932 F.3d 1175, 1180 (8th Cir. 2019) (“for
the purposes of applying the ACCA, it matters not whether Gammell was convicted as a principal
or aider or abettor; it matters only whether the substantive offense qualifies as a violent
felony.”).


                                               -6-
        CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 7 of 10




       However, to secure a conviction for Counts 3 and 4, the United States had to prove

the elements of the substantive offenses, which are established in Minnesota state law.

A Defendant may be found guilty of attempted murder if he: 1) acts with intent; 2) and

premeditation; 3) to cause the death of a human being; and 4) takes a substantial step

toward, and more than preparation for, the commission of the crime. Minn. Stat.

§§ 609.17; 609.185. To prove assault with a dangerous weapon, the United States had to

demonstrate that: a) Defendant used a dangerous weapon; b) to commit an assault.

Minn. Stat. § 609.222, subd. 1. 2

       Therefore, Cree could not have been found guilty merely on the basis of conspiracy

liability, because the substantive offenses included elements of use, attempted use, or

threatened use of physical force. 3 Further, the Court finds that the mere presence of the

word “conspires” in the statutes does not convert aider and abettor liability to conspiracy

liability. As noted in the concurrence in United States v. Gammell, “[c]onspiracy and


2
  Section 1959 establishes the elements for the “aid of racketeering” portion of the offenses: 1)
there must be an enterprise; 2) that is engaged in racketeering activity; 3) that is engaged in, or
the activities of which affect, interstate or foreign commerce; and 4) the Defendant, for the
purpose of gaining entrance to or maintaining or increasing position in the enterprise; 5)
commits, attempts, or conspires to commit murder or assault with a dangerous weapon (among
other crimes). 18 U.S.C. § 1959. As discussed above, the use of the word ‘conspires’ in this
section does not impact the United States’ burden to prove the substantive elements of
attempted murder and assault with a dangerous weapon, which foreclose liability based solely
on conspiracy without actual use, attempted use, or threatened use of force.
3 See also United States v. Castleman, 572 U.S. 157, 170–71 (2014) (“the knowing or intentional
application of force is a “use” of force. . . [t]hat the harm occurs indirectly, rather than directly
(as with a kick or punch), does not matter.”); McCoy v. United States, 960 F.3d 487, 490 (8th Cir.
2020) (finding that even causing injury through “indirect means such as poison constitutes a use
of force.”); United States v. Rice, 813 F. 3d 704, 706 (8th Cir. 2016) (same).


                                                -7-
          CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 8 of 10




aiding and abetting are not coterminous,” and “the statute’s use of the word ‘conspires’

to describe a potential method of aiding and abetting, on its own” does not “conflate[]

conspiracy liability, for which Minnesota has a separate statute, with aiding and abetting

liability.” 932 F.3d 1175, 1184 (8th Cir. 2019) (Kobes, J. concurring) (citing Nye & Nissen v.

United States, 336 U.S. 613, 620 (1949); Minn. Stat. § 609.175). “In proscribing aiding and

abetting, Congress used language that ‘comprehends all assistance rendered by words,

acts, encouragement, support, or presence,’ even if that aid relates to only one (or some)

of a crime’s phases or elements.” Rosemond v. United States, 572 U.S. 65, 73 (2014)

(quoting Reves v. Ernst & Young, 507 U.S. 170, 178 (1993). The Court, accordingly, does

not find that the word “conspires” in § 1959 or the Minnesota statute expanded the

elements of the crimes beyond the force requirements of § 924(c)(3)(A), nor did it convert

aider and abettor liability to a substantive conspiracy offense.

          Because Davis does not provide Cree the relief that he seeks, his claim fails on

the merits and the Court need not address the parties’ procedural arguments.

   III.      CERTIFICATE OF APPEALABILITY

          The Court may grant a certificate of appealability only where a petitioner “has

made a substantial showing of the denial of any federal constitutional right.” Copeland v.

Washington, 232 F.3d 969, 977 (8th Cir. 2000); see also 28 U.S.C. § 2253(c)(2). The

petitioner must show that “the issues are debatable among reasonable jurists, a court

could resolve the issues differently, or the issues deserve further proceedings.” Flieger v.




                                              -8-
       CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 9 of 10




Delo, 16 F.3d 878, 883 (8th Cir. 1994); see also Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). The Court finds it unlikely that another court would decide the issues raised in

Cree’s motion differently and the issues are not debatable or deserving of further

proceedings. The Court therefore concludes that Cree has failed to make the required

substantial showing of the denial of a constitutional right and will deny a Certificate of

Appealability.

                                            ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. Petitioner Anthony Francis Cree’s Motion to Vacate [Docket No. 2011] is

          GRANTED as to Count 2 and DENIED as to Count 5;

      2. Cree’s conviction for Conspiracy to Use and Carry Firearms During and in

          Relation to a Crime of Violence, in violation of 18 U.S.C. § 924(o) (Count 2) is

          VACATED;

      3. The Court will resentence Mr. Cree in person as soon as it is practicable; and

      4. The Court does NOT certify for appeal the issues raised in Petitioner’s Motion

          under 28 U.S.C. § 2253(c)(2).

      LET JUDGMENT BE ENTERED ACCORDINGLY.




                                           -9-
      CASE 0:12-cr-00026-JRT-JSM Doc. 2110 Filed 03/08/21 Page 10 of 10




DATED: March 8, 2021                     ______                      ______
at Minneapolis, Minnesota.                       JOHN R. TUNHEIM
                                             United States District Judge




                                    - 10 -
